IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-17,380-07


                   EX PARTE FORREST LOUIS ARCENEAUX, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 839607-C IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of aggravated kidnapping and sentenced to life imprisonment. The

Tenth Court of Appeals affirmed his conviction. Arceneaux v. State, No. 10-00-221-CR (Tex.

App.–Waco, May 2, 2001). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On June 30, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 14, 2021
Do not publish